Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Claim Rejections - 35 USC §103


1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 1, 5, 7-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. PUB. 2021/0051491 hereinafter, “Zhang”) in view of Jones (U.S. PUB. 2020/0084645).

Consider claim 1, Zhang teaches a test instrument, comprising: a radio transceiver to wirelessly transmit audio to a remote audio device (pages 7-8 [0062]); a power supply (page 8 [0065]); a Power over Ethernet (PoE) controller to control power to be provided, from the power supply, to a fifth-generation network (5G) Customer Premises Equipment (CPE) antenna remote from the test instrument, the 5G CPE antenna to be installed at a location on a premises that is to receive 5G services (page 8 [0066]); and a 5G signal tester to: obtain a signal metric of a 5G beam received at the 5G CPE antenna (pages 6-7 [0055]); generate an audio output that varies based on the signal metric (pages 7-8 [0062]).
Zhang does not explicitly show that transmit, via the radio transceiver to the remote audio device, the audio output to the remote audio device.
In the same field of endeavor, Jones teaches transmit, via the radio transceiver to the remote audio device, the audio output to the remote audio device (page 3 [0022]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to use, transmit, via the radio transceiver to the remote audio device, the audio output to the remote audio device, as taught by Jones, in order for the antenna test positioner moves the antenna in a linear motion along one or more axes and/or in a rotational motion about one or more axes. The stationary electronic device receives radio signal transmissions from the antenna as the antenna moves between positions. The effect of the movement of the antenna on reception of the radio waves by the electronic device can be measured. This simulates testing that normally requires an electronic device to be moved relative to an antenna, which can induce errors that reduce accuracy.

Consider claim 5, Zhang further teaches wherein the 5G signal tester is further to: determine directional information that indicates a direction in which to move the 5G CPE antenna at the location of the premises to align the 5G CPE antenna with the 5G beam (pages 6-7 [0055]); and provide the directional information as a second audio output (page 6 [0051]).  

Consider claim 7, Zhang further teaches wherein the 5G signal tester is further to provide the directional information as a visual output (pages 7-8 [0062]).  

Consider claim 8, Zhang further teaches wherein the 5G signal tester is further to provide a visual output based on the signal metric (pages 7-8 [0062]).  

Consider claim 9, Zhang further teaches wherein the visual output is provided to a remote apparatus connected to the test instrument (page 9 [0078]).  

Consider claim 10, Zhang further teaches wherein the 5G signal tester is further to: obtain a listing of available 5G base stations at the location of the premises (page 6 [0049]); and access a selection of an available 5G base station from among the available 5G base stations at the location of the premises, wherein the signal metric is measured for 5G beam from the selected available 5G base station (page 4 [0034]).  

Consider claim 11, Zhang further teaches wherein the 5G signal tester is further to: obtain a listing of available 5G beams from one or more 5G base stations at the location of the premises (page 6 [0049]); and access a selection of an available 5G beam from among the available 5G beams at the location of the premises, wherein the signal metric is measured for the selected available 5G beam (pages 3-4 [0033]).  

Consider claim 12, Zhang further teaches wherein the 5G signal tester is further to: receive identifications of each of a plurality of locations of the premises at which to measure signal metrics of 5G beams (pages 6-7 [0055]); and store respective signal metrics of the 5G beams with corresponding locations among the plurality of locations (page 11 [0096]).  

Consider claim 13, Zhang further teaches wherein the remote audio device comprises a wireless headphone device or a remote apparatus (page 10 [0090]).  

Consider claim 14, Zhang further teaches an Ethernet tester to test, after installation of the 5G CPE antenna, the 5G services provided to the premises via the 5G CPE antenna over an Ethernet connection of the premises (page 11 [0098]).  

Consider claim 15, Zhang further teaches a wireless fidelity (WiFi) tester to test, after installation of the 5G CPE antenna, the 5G services provided to the premises via the 5G CPE antenna over a WiFi connection of the premises (page 11 [0098]).  

Consider claim 16, the previous rejections of claim 1 apply mutatis mutandis to corresponding claim 16.

Consider claim 18, Zhang teaches a method of measuring and audibly indicating signal metrics of 5G beams, comprising: connecting, by a fifth-generation network (5G) test instrument, to a remote apparatus, a headphone device, and a 5G Customer Premises Equipment (CPE) antenna (pages 2-3 [0026]); for each location from among one or more locations at which the 5G CPE antenna is to be potentially installed:  41measuring, by the test instrument, a signal metric of a 5G beam received via the 5G CPE antenna (pages 6-7 [0055]); generating, by the test instrument, an audio output based on the signal metric (pages 7-8 [0062]); transmitting, by the test instrument, the audio output to the headphone device (page 4 [0039]).
Zhang does not explicitly show that storing, by the test instrument, beam measurement information comprising the signal metric and a location identifier that identifies the location; and transmitting, by the test instrument, the beam measurement information to the remote apparatus for display to a user.
In the same field of endeavor, Jones teaches storing, by the test instrument, beam measurement information comprising the signal metric and a location identifier that identifies the location (page 1 [0012] and page 5 [0038]); and transmitting, by the test instrument, the beam measurement information to the remote apparatus for display to a user (page 4 [0034]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to use, storing, by the test instrument, beam measurement information comprising the signal metric and a location identifier that identifies the location; and transmitting, by the test instrument, the beam measurement information to the remote apparatus for display to a user, as taught by Jones, in order for the antenna test positioner moves the antenna in a linear motion along one or more axes and/or in a rotational motion about one or more axes. The stationary electronic device receives radio signal transmissions from the antenna as the antenna moves between positions. The effect of the movement of the antenna on reception of the radio waves by the electronic device can be measured. This simulates testing that normally requires an electronic device to be moved relative to an antenna, which can induce errors that reduce accuracy.

Consider claim 19, Zhang further teaches for each location at which the 5G CPE antenna is to be potentially installed: generating, by the test instrument, a visual output based on the signal metric (pages 7-8 [0062]); transmitting, by the test instrument, the visual output to the remote apparatus for display to the user (pages 7-8 [0062]).  

3.	Claims 2-4, 6, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Jones and further in view of Selig et al. (U.S. PUB. 2014/0309549 hereinafter, “Selig”).

Consider claim 2, Zhang and Jones in combination fail to teach wherein to generate the audio output, the 5G signal tester is further to: generate a number of tones based on the signal metric, wherein the audio output comprises a first number of tones corresponding to a first range of signal metrics and a second number of tones corresponding to a second range of signal metrics to audibly indicate a range of signal metrics values.
However, Selig teaches wherein to generate the audio output, the 5G signal tester is further to: generate a number of tones based on the signal metric, wherein the audio output comprises a first number of tones corresponding to a first range of signal metrics and a second number of tones corresponding to a second range of signal metrics to audibly indicate a range of signal metrics values (page 4 [0027]).
Therefore, it is obvious to one of ordinary skill in the art at the time the invention was made to incorporate the disclosing of Selig into view of Zhang and Jones, in order for testing hearing in the field of hearing augmentation. 

Consider claim 3, Selig further teaches wherein to generate the number of tones, the 5G signal tester is further to generate the number of tones at periodic intervals (pages 6-7 [0049]).  

Consider claim 4, Selig further teaches wherein to generate the audio output, the 5G signal tester is further to: generate a type of tone based on the signal metric, wherein the audio output comprises a first type of tone corresponding to a first range of signal metrics and a second type of tone corresponding to a second range of signal metrics to audibly indicate the signal metric (page 4 [0027]).  

Consider claim 6, Selig further teaches wherein the direction in which to move the 5G CPE antenna comprises either a left direction or a right direction, and wherein the 5G signal tester is further to: generate the second audio output as a stereo output in which a directional tone is provided on a left stereo channel to indicate movement is to be performed in the left direction and a same or different directional tone is provided on a right stereo channel to indicate movement is to be performed in the right direction (page 3 [0021]).  

Consider claim 17, Selig further teaches wherein the 5G signal tester is further to: identify a predefined range of signal metrics, from among a plurality of predefined ranges of signal metrics, based on the signal metric; and identify a tone or type of tone based on the identified predefined range of signal metric, wherein the audio output is generated based on the identified tone or type of tone (page 3 [0025]).  

Consider claim 20, Zhang teaches for at least a first location from among the one or more locations: determining, by the test instrument, directional information that indicates a direction in which to move the 5G CPE antenna at the first location to align the 5G CPE antenna with the 5G beam (page 8 [0066]).
Zhang and Jones in combination fail to teach generating, by the test instrument, a second audio output based on the directional information; transmitting, by the test instrument, the second audio output to the headphone device; generating, by the test instrument, a second visual output based on the directional information; and transmitting, by the test instrument, the second visual output to the remote apparatus.
However, Selig teaches generating, by the test instrument, a second audio output based on the directional information (page 8 [0060]); transmitting, by the test instrument, the second audio output to the headphone device (pages 8-9 [0063]); generating, by the test instrument, a second visual output based on the directional information (page 8 [0061]); and transmitting, by the test instrument, the second visual output to the remote apparatus (page 8 [0061]).
Therefore, it is obvious to one of ordinary skill in the art at the time the invention was made to incorporate the disclosing of Selig into view of Zhang and Jones, in order for testing hearing in the field of hearing augmentation. 

Conclusion


4.	Any response to this action should be mailed to:
Mail Stop_________ (Explanation, e.g., Amendment or After-final, etc.)
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Facsimile responses should be faxed to:
(571) 273-8300
Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22313
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan H. Nguyen whose telephone number is (571) 272-8329. The examiner can normally be reached on 8:00Am - 5:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pan Yuwen can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN H NGUYEN/Primary Examiner, Art Unit 2649